PER CURIAM.
The respondent avows that this motion was made upon leave granted by the Special Term that denied the motion, with $10 costs. The order of denial further ordered that when all costs and expenses as then taxed in the office of the clerk of the county of Westchester, and the costs on the several motions heretofore made, and allowed by the court, are paid, the motion might be renewed. Until the defendant had complied with these conditions, he had no legal standing to renew his motion. The defendant could not accept the benefit of the permission to renew without the burden imposed by the Special Term that first denied the motion. As we cannot countenance such practice, we reverse this order, with $10 costs and disbursements.